 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director, upon the ground that Peace hadregularstatus as a sewing machine operator during the eligibility period ofthe election, and was only on trial as a clerical, recommended thatthe challenge to her ballot be overruled.No exceptions were filed bythe Amalgamated or the Garment Workers. Although the Employerfiled a document entitled "Exceptions to Report on ChallengedBallot," it took no exception to the Regional Director's recommenda-tion, but merely "excepted" to the omission in the Regional Director'sreport of the alleged fact that Peace, subsequent to the election, onApril 10, 1952, chose to retain her job of sewing machine operator.The Board,2 having duly considered the entire record with respectto the challenged ballot, finds merit in the Regional Director's recom-mendation.Moreover, there are actually no exceptions to such recom-mendation.Accordingly, we shall overrule the challenge to the ballotcast by employee Peace and direct that the ballot be opened andcounted.DirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining withW. Shanhouse Sons, Inc.,Magnolia, Arkansas, the Regional Director for the Fifteenth Regionshall, pursuant to National Labor Relations Board Rules and Regula-tions, within ten (10) days from the date of this Direction open andcount the ballot of Patsy Peace and thereafter prepare andcause tobe served upon the parties a supplemental tally of ballots, includingtherein the count of the challenged ballot.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this proceeding to a three-member panel[Members Houston,Murdock, and Styles].SOCONY VACUUM OIL COMPANY,INCORPORATEDandOILWORKERSINTERNATIONALUNION, CIO,PETITIONERSOCONY VACUUM OIL COMPANY, INCORPORATEDandJAMES THATCHER,PETITIONER.Cases Nos. 14-RC-1776, 14-RC-1777, 14-RC-1778,and 14-RD-55.May 26, 1950Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Benjamin E.Cook, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board99 NLRB No. 58. SOCONY VACUUM OIL COMPANY, INCORPORATED269has delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, Oil Workers International Union, CIO, in CasesNos. 14-RC-1776, 1777, and 1778, hereinafter referred to as the OilWorkers, and the Intervenor, Refinery Workers Federal Labor Union,LocalNo. 19119, AFL, hereinafter referred to as the RefineryWorkers,' and the Warehouse and Distribution Workers, Local 688,affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL,2 are labor organizationsclaiming to represent certain employees of the Employer.The Peti-tioner in Case No. 14-RD-55, an employee of the Employer, contendsthat the Refinery Workers, the currently recognized bargaining rep-resentative, is no longer the representative of certain employees of theEmployer as defined in Section 9 (a) of the Act.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Oil Workers, in separate proceedings,3 seeks appropriate unitsof (1) office custodian employees at the Employer'soffice building inSt. Louis, Missouri;(2) employees at the Employersbulb plant inSt. Louis, Missouri;and (3) production and maintenance employees,at the Employer'srefinery in East St. Louis, Illinois.The individualPetitioner in Case No. 14-RD-55 seeks a decertification election foroffice clerical employees at the refinery.'The parties are agreed asto the appropriateness of the first two units sought by the Oil Workersin Cases Nos. 14-RC-1776 and 14-RC-1778.5As to the third unit,the Oil Workers and the Refinery Workers agree that the appropriateunit should be the production and maintenance unit, including theoffice clerical employees, the cafeteria employees, and the guard de-partment employees with the usual exclusions.The Employer how-ever, urges that there should be three appropriate units consisting of(1) the office clerical employees; (2) the cafeteria employees; and (3)1The Refinery Workers Union which has represented the employees involved in this pro-ceeding for many years was allowed to intervene on the basis of its contracts with theEmployer,which contractsexpired April1, 1952.1The Teamsters was permitted to intervene in Case No.14-RC-1778 on an adequateshowing of interest.3CasesNos. 14-RC-1776,14-RC-1777,and 14-RC-1778.4 The Petitioner in Case No. 14-RD-55 and the Employer in Case No. 14-RC-1777 claimthat a unit of officeandclerical employees is appropriateAs therecord indicates thatonly officeclericals are involved,we shall limit our consideration of this group to officeclericals only.a As there are no issues as to these units,we shall find these units appropriate and shalldirect elections therein as hereinafter appears. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe remaining production and maintenance employees with the usualstatutory exclusions.The Employer further urges that the guarddepartment employees are guards within the meaning of the Act andmay not be included in the production avid maintenance unit. In thedecertification proceeding, the individual Petitioner and the Employerclaim that the office clerical employees constitute a separate appro-priate unit.The Oil Workers and the Refinery Workers urge thatthese employees are part of the production and maintenance unit andthat the decertification petition should be dismissed.The Employer is engaged in the production, refining, transportation,and sale of petroleum and allied products throughout the UnitedStates.The Employer's operations involved in these proceedingsinclude an office building and a bulk plant in St. Louis, Missouri, anda refinery in East St. Louis, Illinois.CaseNo. 14-RC-1777As noted above, the Oil Workers Union seeks a unit of all produc-tion and maintenance employees at the refinery, including the officeand clerical employees, the cafeteria workers, and the guard depart-ment employees. The Refinery Workers Union, which has representedthis requested unit for many years, agrees that this unit is appropriate.The Employer urges that there should be excluded from this unitthe cafeteria workers, the employees classified as guards, and theoffice clerical employees.The Cafeteria EmployeesThese employees work in the cafeteria which is located on theground floor of a building in the outer gate area, separate from thebuildings in the inner gate area assigned to the production and main-tenance employees.The function of the cafeteria employees is to pre-pare and serve food to employees of the Employer.They work underseparate supervision and at different hours than do the productionand maintenance employees.They have been included in the broaderunit represented by the Refinery Workers for more than 11 years.While it appears that the duties of these employees are not directlyrelated to the production process, we have frequently includedcafeteria employees in units of production and maintenance employeesespecially where, as here, they have been a part of the unit during aneffective bargaining history and no other labor union seeks to repre-sent them separately.We shall therefore include the cafeteriaworkers in the production and maintenance unit.,'6Kohler Company,93 NLRB 398 and cases cited in footnote 20;BendierAviationCorpo-ration,72 NLRB 642. SOCONY VACUUM OIL COMPANY,INCORPORATED271The Guard Department EmployeesThe Oil Workers and the Refinery Workers urge that the employeesin the guard department are not "guards" within the meaning ofthe Act and therefore should not be excluded from the historic pro-duction and maintenance unit, in which they have been included formany years.The Employer urges the contrary.The evidence indicates that the employees in this department areclassified into two groups, patrolmen and gatemen.Both groupswear uniforms and badges marked "guard" and both are under thedirect supervision of the chief guard.The patrolmen are engaged primarily in patrolling the propertyand must be on the lookout for unauthorized persons and for anythingwhich may appear as a fire hazard.While making the rounds, theypunch clocks and report by telephone to the gatehouse.Betweenrounds they come to the gatehouse and relieve the gatemen.The gatemen remain in the gatehouse where time clocks are kept.Their main duty is to prevent any unauthorized person or productfrom entering or leaving the inner gate.They check passes andbadges of all employees entering or leaving the gate.They interviewall visitors and after proper authorization from management theywrite out passes for such visitors, after collecting any matches orcigarette lighters the latter may have on their persons.They checkall trucks coming into or leaving the gate against the bills of ladingwhich are kept on file in the gatehouse.The gatemen operate theswitchboard when the regular operator is not on duty. In case offire they are authorized to call out the fire crews.The Oil Workers and the Refinery Workers contended that becauseof the clerical duties of the gatemen and occasional nonguard dutiesof the patrolmen, these employees cannot be considered "guards"within the meaning of the Act.We do not agree.Although it ap-pears that the gateman on the first shift spends considerable time inchecking the trucks going to the loading rack and leaving the gatejthis work is an integral part of the gateman's primary function whichis to watch out for any unauthorized product not properly entering orleaving the premises.On the basis of the above, we find that the patrolmen and gatemenare guards within the meaning of the Act and we shall thereforeexclude all employees of the guard department from the voting groupsfor which elections are hereinafter directed."'The evidence is somewhat conflicting as to the proportion of time spent by the gatemenin checking the trucks going in and out of the gate. The evidence indicates that on theshift from 7 a. m. to 3 p. m.,there may be from 75 to 80 trucks going into the loadin--rack and that it takes about five minutes to check each truck;that on the shift from 3 to11 p m, there may be some 20 trucks involved and that there are about 10 trucks on thenight or third shift.8Westinghouse Electric Corporation,96 NLRB 1250;Locke, Incorporated,92 NLRB 864. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Office Clerical Employees-This group, which is the same group as is involved in Case No.14-RD-55 includes some nine employees who perform the customaryclerical duties.The group comprises the switchboard operator, theyield clerk, the shipping clerk, typists, and time clerks.The em-ployees in these classifications work in a separate building from theproduction employees.They are under separate supervision and thebasis of their compensation, except for the matter of overtime, isdifferent from that of the production workers.Their duties do notordinarily involve contact with the production workers.The OilWorkers and the Refinery Workers urge that the office clerical em-ployees should remain in the production and maintenance unit forthe reason that they have always been a part of that unit and- for theadditional reason that they are subject to the same general workingconditions.The Employer urges the contrary.It is the usual policy of the Board to permit the severance of officeclerical employees from a production and maintenance unit eventhough there has been an established bargaining history on a singleunit basis.°We shall, therefore, direct a separate election for thisgroup of employees.We shall also direct an election for the produc-tion and maintenance group. If the majority of the office clericalemployee group vote for the Oil Workers or the Refinery Workersand their choice of bargaining representative is also the choice of theproduction and maintenance group, the office clerical employees willcontinue to be represented as part of the production and maintenancegroup; otherwise, if their selection of a bargaining representative isnot the same as that of the production workers, they will constitutea separate appropriate unit.10 If, on the other hand, the majorityof the office clerical employees vote for neither, they will be excludedfrom the production and maintenance unit and the Refinery Workerswill be decertified as to them.Case No. 14-RC-1776We find, in agreement with the parties, that the following consti-tute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All office custodian employees at the Employer's plant at 4140Lindell Boulevard, St. Louis, Missouri, excluding all other employees,guards, and all supervisors as defined in the Act.9 Cutter Laboratories,98 NLRB 414.10 J. I. Case Company,81 NLRB 969. NATIONAL GAS COMPANYCaseNo. 14-RC-1778273We find, in agreement with the parties, that the following consti-tute a unit appropriate for collective bargaining within the meaningof Section 9 (b) of the Act:All employees at the Employer's bulk plant located at 125 PotomacStreet, St. Louis, Missouri, excluding truck drivers, professional em-ployees, guards, and all supervisors as defined in the Act.We shall direct separate elections in the units found appropriateabove and in the following voting groups :(a)All production and maintenace employees at the Employer'srefinery in East St. Louis, Illinois, including the cafeteria employees,but excluding the office clerical employees, professional employees,guards,11 and all supervisors as defined in the Act. (Case No.14-RC-1777.)(b)All office clerical employees in the Employer's refinery at EastSt.Louis, Illinois, excluding all other employees, professional em-ployees, confidential employees, guards,12 and all supervisors as definedin the Act. (Case No. 14-RD-55.)[Text of Direction of Elections omitted from publication in thisvolume.]"Excluded under this category are all employees of the guard department1R See footnote 11.NATIONALGASCOMPANYandUNITEDGAS,COKE AND CHEMICALWORKERS,C.I.O.Case No. 14-CA-480.May 07, 1952Decision and OrderOn August 3, 1951, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.TheRespondent's request for oral argument is hereby denied because therecord, exceptions, and brief, in our opinion, adequately present theissues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].99 NLRB No. 44.